—Judgment, Supreme Court, New York County (Laura Drager, J.), entered July 17, 1997, dismissing the petition for a writ of habeas corpus, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). We have reviewed the record and agree with appellant’s counsel that there are no non-frivolous points which could be raised on this appeal. None of appellant’s pro se claims may be raised by way of habeas corpus (People ex rel. Douglas v Vincent, 50 NY2d 901, affg 67 AD2d 587). Concur— Rosenberger, J. P., Wallach, Rubin and Andrias, JJ.